DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AJA the applicant regards as the invention. Claims 10 and 22 teaches “the printed control icon indicates a printing plate mismatch when it comprises more than one(1) observable rotation indicator.” It is unclear and confusing what applicant means by observable rotation indicator whether it is the same as a rotation indicator that corresponds to the check digit. Examiner is not sure if there printed control icon includes one digit that is rotated or multiple rotation indicators and whether the observable rotation indicator are the same as a rotation indicator of the design.
Claims 6,15-16 teach “ mis-registration of two or more color channels for the rotation indicator’ It is unclear whether the plurality of registration indicator depends on the color channel and when the observed color is changed when a mis-registration of two different color channels occur. Examiner require is more detail explains of the registration whether it depends on the color channel or on the observable rotation indicator.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Fushiki et al(US 2014/0027516) in view of Reed et al (US 2015/0156369)
As to claim 1, Fishlike et al teaches a method of detecting a printing plate mismatch, said method comprising:
 obtaining a substrate including a control icon printed thereon(figure 1; paragraph [0021-0023]),
 the control icon comprises a design printed in each of at least a first color channel, a second color channel, and a third color channel (3 barcodes could utilize colors such as red, green and blue to encode the original bar codes, which would result in 8 colors in the combined code image (e.g. black, red, blue, green, purple, yellow, cyan, and white). Yet another embodiment might combine 4 images to create a 16-color combined code, if the scanner that scans the combined code image is capable of accurately differentiating all 16 colors. The black portions of each original image would remain black, and the white portions of each image would be converted to separate and distinguishable colors before combination so that the resulting combination image can be decoded to recreate the original images; paragraph [0026]); 
evaluating the control icon to determine if the printed control icon comprises more than one (1) observable rotation indicator, said evaluating yielding a determination(paragraph [0026-0027]); 
and identifying a printing plate mismatch based on the determination ((aligning the codes paragraph [0019-0023], [0034]). While Fishlike et al. teaches the limitation above, Fushiki et fails to teach “the design comprising a plurality of design elements, the plurality of design elements comprising a central element, a rotation indicator, and a plurality of registration indicators, in which the rotation indicator includes an orientation associated with a Global Trade Item Number (GTIN), 
and in which the design is spatially registered across the first color channel, second color channel and third color channels to form the control icon when printed”. Reed teaches modeling trapezoidal distortion determines circumference points for the top and bottom of the yogurt cup. A linear transformation maps points from the top (wider) circumference into the bottom (smaller) circumference points, with transformation distortion depending on a target 3D container's shape. Of course, other 3D models can be used to estimate or predict how a watermark signal will be mapped onto a 3D object like product packaging. Additionally, Reed et al. teaches a watermark may include an orientation component that can be compared against a reference template to help determine distortion of captured imagery including the orientation component. The shrink wrap process can further complicate the interpretation of the orientation and distortion ( paragraph [0156-0157]). Reed also  teaches that the signal includes GTIN (Create an identity file in an identity management system (e.g., housed in the cloud) and associate the GTIN. The creation and management of these services can be accomplished through a web-portal to the identity management system or programmatically through Web APIs. If the packaging materials includes a barcode number, e.g., in a GTIN format, this information can be obtained and provided as a watermark payload or part of a watermark payload, or to a storage location at which a watermark will point to; paragraph[0128]; [0169]).  It would have been obvious to one skilled in the art before filing of the claimed invention to use the design ad taught by Reed et al in Fushiki in order to determine a printing plate misuse or reuse based on an orientation of the identifier. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 2, Fushiki clearly teaches the  method of claim 1 in which the rotation indicator comprises a numerical digit between 0 and 9, and includes a predetermined rotation associated with the numerical digit (paragraph [0026]), and the plurality of registration indicators comprises dashes or line segments (figure 3), in which the rotation indicator is positioned within the central shape and the numerical digit is positioned within the rotation indicator ((aligning the codes, paragraph [0023),[0026-0027]).
As to claim 3, Fushiki clearly teaches the  method of claim 1 in which the determination identifies more than one (1) observable rotation indicator by determining that more than one (1) numeric digit is present within the control icon (paragraph 0026-0027]).
As to claim 4,Reed et al. clearly teaches the  method of claim 1 in which the determination identifies more than one (1) observable rotation indicator by determining a color other than black or white is present within the control icon ( replacing a portion of the Black ink with a CMY combination making the final CMYK mix more suitable for watermarking,, paragraph [0108]).
As to claim 5, Reed et al. teaches the  method of claim 4 in which the color other than black or white is determined through spectrophotometer data analysis ( paragraph [0028]).
As to claim 6, Reed et al. teaches the  method of claim 1 in which the determination identifies more than one (1) observable rotation indicator based on image analysis of the control icon, the image analysis indicating a mis-registration of the registration indicator(paragraph [0119-0121])

As to claim 7,Reed et al. clearly teaches the  method of claim 1 in which the central element comprises a machine- readable code carried therein through line modulations ( paragraph [0089-0090]).
A to claim 8, Fushiki et al teaches the  method of claim 1 further comprising: determining whether the substrate is authentic through determining a displacement from a predetermined center of the central element (First code 30 may have a different pattern of black & white portions 32, 34 from the pattern of second code 32 black & white portions 38, 40, but the portions can be made to align with each other in a one-to-one correspondence for analysis, and registration areas in 3 corners may be generally identical and can be used to register and align the codes with each other for analysis, paragraph [0023]).
A to claim 9, Fushiki et al teaches the  method of claim 1 in which the first color channel comprises Cyan, the second color channel comprises Magenta and the third color channel comprises Yellow, said design printed in a fourth color channel comprising black, and in which the design is spatially registered across the first color channel, second color channel, third color channel and fourth color channel to form the control icon when printed (he portions can be made to align with each other in a one-to-one correspondence for analysis, and registration areas in 3 corners may be generally identical and can be used to register and align the codes with each other for analysis. paragraph [0023],[0026]).
	The limitation of claims 10-20 has been addressed above.  Note that Reed teaches the signal comprises digital watermarking( paragraph [0088-0089] and a watermark may include an orientation component that can be compared against a reference template to help determine distortion of captured imagery including the orientation component, paragraph [0156-0157].



				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664